COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON


                                                              ORDER


Cause number:            01 12-00447-CV

Style:                   ConocoPhillips Company

                         v Bascom Craddock and Robert S. Kennedy


          In light of the parties’ joint request, the submission and oral argument of thIs case, currently scheduled for November 27,
2012, is CANCELED and removed from the Court’s docket, to be rescheduled at a later date.

       . Further, the Court ORDERS that the supplemental briefing requested by the Court’s November 5, 2012 order shall be filed
with, and actually received by, the Court no less than two weeks prmr to the date of submission of this appeal, if and when
submission is rescheduled.

          Finally, the Court requests letter briefing from the parties, filed with the Court on or before December 18, 2012, advising the
Court of the status of the relevant arbitration proceedings and whether the parties contend that events m the arbitration proceedings
resolve, moot, or otherwise eliminate any issues in this appeal.


Judge’s signature: /s/Harvey Brown
                Justice Harvey Brown

                  [] Acting individually      [] Acting for the Court


Date: November 6, 2012




November 7, 2008 Revision